After Remand from the Supreme Court

THOMPSON, Judge.
This court, on December 17, 1999, affirmed the trial court’s judgment, without an opinion. 789 So.2d 257 (Ala.Civ.App. 1999) (table). This court’s judgment has been affirmed insofar as it relates to Floyd’s claim and reversed insofar as it relates to Diversified’s claim, and the cause remanded by the Supreme Court of Alabama. Ex parte Floyd, 796 So.2d 303 (Ala.2001). In compliance with the Supreme Court’s opinion, that portion of the trial court’s judgment relating to to Diversified’s claim is reversed, and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED IN PART AND REMANDED.
YATES, P.J., and CRAWLEY, PITTMAN, and MURDOCK, JJ., concur.